Borden, J.
The defendant, Anna M. Lee, was convicted after a jury trial of criminal attempt to possess more than one kilogram of marijuana with intent to sell by a person who is not drug-dependent, in violation of General Statutes §§ 21a-278 (b) and 53a-49 (a) (2).1 The defendant appealed from the judgment of conviction *63to the Appellate Court, which reversed the judgment of the trial court and remanded the case for a new trial. State v. Lee, 30 Conn. App. 470, 620 A.2d 1303 (1993). We granted the state’s petition for certification to appeal the question of whether the Appellate Court correctly held that the trial court had improperly precluded inquiry into potential bias of the state’s expert witness, a federal government employee, by virtue of pending forfeiture actions by the federal government against the defendant’s property.2 Thereafter, we granted the defendant’s request, pursuant to Practice Book § 4140,3 to review whether the Appellate Court had improperly: (1) declined to recognize a defense of “objective entrapment” in addition to the statutory defense of “subjective entrapment”; or (2) ruled that the lawfulness of investigative activities conducted in sister states is to be determined by Connecticut law rather than by the law of the state in which the investigative activity took place. We affirm the judgment of the Appellate Court.
The jury could reasonably have found the following facts. During the summer of 1990, two confidential informants, Linda and Augustus Buckley, contacted Detective Daniel Losey of the organized crime division of the Fort Lauderdale, Florida police department to inform him that the defendant, a resident of Connecticut, was interested in obtaining a large amount of marijuana for resale purposes. Posing as a drug supplier, *64Losey telephoned the defendant at her home in Connecticut to arrange a marijuana sale. In July and August, 1990, Losey and the defendant communicated frequently by telephone in connection with the potential sale. During that time, the confidential informants also maintained contact with the defendant. The defendant eventually agreed to purchase from Losey fifty pounds of marihuana at a price of $800 per pound, for a total price of $40,000. To finance the sale, the defendant took out a loan against her house. Losey and the defendant agreed to meet in Connecticut to consummate the sale. Upon the completion of the sale, members of the federal Drug Enforcement Administration and the Connecticut statewide narcotic task force arrested the defendant.
The defendant’s primary defense was entrapment under General Statutes § 53a-15.4 The defendant, a fifty-five year old woman with no prior criminal record, testified that her son was currently incarcerated in Florida and that Augustus Buckley was in prison with him. She testified that Buckley had sent her crude, intimidating letters and that he had threatened her son’s life. She further testified that Buckley had urged her to hire a private attorney to get her son out of jail and had offered to facilitate a drug deal in order to raise money for the attorney. She testified that Buckley had threatened her son’s life if she failed to go through with the deal, and that he had offered to arrange for both a purchaser and seller of marijuana. It was in this context, she asserted, that she had agreed to purchase the drugs from Losey.
*65In her appeal to the Appellate Court, the defendant’s principal claim was that she had been unable to present her defense of entrapment fully, because the trial court had improperly denied her requests for access to information about the state’s confidential informants, particularly, Augustus Buckley. State v. Lee, supra, 30 Conn. App. 477. The Appellate Court applied the balancing test established in Rovario v. United States, 353 U.S. 53, 77 S. Ct. 623, 1 L. Ed. 2d 639 (1957),5 which weighs the state’s interest in confidentiality against the defendant’s right to prepare a defense, and concluded that disclosure of the information had been required. State v. Lee, supra, 480. Accordingly, the Appellate Court reversed the judgment of conviction and remanded the case to the trial court for a new trial, in which the state will be required either to disclose Buckley’s whereabouts or to produce him as a witness. Id., 481. The state did not petition for certification to appeal that issue, and it is not before us.
The Appellate Court reviewed three additional issues that are relevant to this appeal. The Appellate Court concluded that the trial court had improperly restricted cross-examination of the state’s expert witness. We granted the state’s petition for certification to appeal that issue. The Appellate Court further upheld the trial court’s refusal, on the defendant’s motion to dismiss, to apply Florida law regarding the effect of the police investigative activity. The Appellate Court also upheld the trial court’s refusal to recognize a defense of objective entrapment. We granted the defendant’s request to consider these issues, since they will likely arise again in the event of a new trial.6
*66I
We first consider the certified issue. The state claims that the Appellate Court incorrectly concluded that the trial court had improperly precluded inquiry into the potential bias of an expert witness for the state. Specifically, the state argues that the trial court correctly prevented the defendant from questioning the state’s expert witness, a federal government employee, regarding federal forfeiture actions then pending against the defendant’s property. We agree with the state that the trial court was not required to permit such questioning.
*67The following facts are relevant to this claim. At trial, the state called special agent David Hoyt of the federal Drug Enforcement Administration to testify as an expert witness. Hoyt testified to the usual tactics employed to monitor drug trafficking and the use of informants. Hoyt also explained the price, quantity and quality of various grades of marijuana.
On cross-examination, the defendant attempted to elicit information from Hoyt concerning pending civil forfeiture actions, arising from the same transaction as the criminal prosecution, brought by the United States government against the defendant’s property.7 The state objected on grounds of prejudice. The defendant argued that the questions revealed Hoyt’s potential bias and motive to testify because Hoyt’s employer, the United States government, stood to profit from a guilty verdict. The trial court sustained the state’s objection and barred any questioning on the topic.8
*68The Appellate Court agreed with the defendant and ordered the trial court, on remand, to permit questioning regarding potential bias of the expert witness. State v. Lee, supra, 30 Conn. App. 485. Relying On our decision in State v. Santiago, 224 Conn. 325, 618 A.2d 32 (1992), in which we concluded that the confrontation clause9 required that the defendant be permitted to *69inquire into the relationship between a state’s witness and the police department, the Appellate Court concluded that restricting cross-examination regarding the relationship between this case and Hoyt’s employer violated the defendant’s right to confrontation. State v. Lee, supra, 487. The Appellate Court acknowledged that the witness’ motive to distort the truth in this case was somewhat attenuated, but concluded that the weight to be accorded such evidence was a matter for the jury. Id. Accordingly, the Appellate Court determined that the confrontation clause required that if, in the new trial, “the state calls as a witness Hoyt or anyone else with a similar relationship to the civil forfeiture proceeding, the defendant may examine that witness’ potential bias stemming from involvement with the forfeiture action.” Id., 488.
The state now argues that the confrontation clause does not give the defendant the right to engage in unrestricted cross-examination. The state contends that the trial court had discretion to limit cross-examination on the basis of considerations such as low probative value. We agree.
“The sixth amendment to the [United States] constitution guarantees the right of an accused in a criminal prosecution ‘to confront the witnesses against him ....’” State v. Lubesky, 195 Conn. 475, 481, 488 A.2d 1239 (1985), quoting Pointer v. Texas, 380 U.S. 400, 403, 85 S. Ct. 1065, 13 L. Ed. 2d 923 (1965). The primary interest secured by the confrontation clause of the sixth amendment is the right to cross-examination; Douglas v. Alabama, 380 U.S. 415, 418, 85 S. Ct. 1074, 13 L. Ed. 2d 934 (1965); because cross-examination is the principal means by which the credibility of witnesses and the truth of their testimony is *70tested. State v. Randolph, 190 Conn. 576, 591, 462 A.2d 1011 (1983); State v. Wilson, 188 Conn. 715, 720, 453 A.2d 765 (1982). Cross-examination concerning “motive, interest, bias or prejudice ... is a matter of right and may not be unduly restricted.” (Internal quotation marks omitted.) State v. Lewis, 220 Conn. 602, 621, 600 A.2d 1330 (1991). Moreover, a party is ordinarily permitted to inquire into the bias of a witness by demonstrating that the witness’ employer has an interest in the outcome of the litigation. See, e.g., Pennsylvania R. Co. v. Chamberlain, 288 U.S. 333, 342-43, 53 S. Ct. 391, 77 L. Ed. 819 (1933); Thurber Corp. v. Fairchild Motor Corp., 269 F.2d 841 (5th Cir. 1959). The denial or undue restriction of the right to confrontation constitutes constitutional error. Davis v. Alaska, 415 U.S. 308, 318, 94 S. Ct. 1105, 39 L. Ed. 2d 347 (1974); State v. Ouellette, 190 Conn. 84, 101, 459 A.2d 1005 (1983).
This does not mean, however, that any employment relationship between the witness and one who stands to gain or lose by a verdict automatically opens the door to mandated cross-examination for bias, no matter how attenuated the relationship between that witness’ testimony and the employer’s stake in the outcome of the case. “It does not follow . . . that the Confrontation Clause of the Sixth Amendment prevents a trial judge from imposing any limits on defense counsel’s inquiry into the potential bias of a prosecution witness. On the contrary, trial judges retain wide latitude insofar as the Confrontation Clause is concerned to impose reasonable limits on such cross-examination based on concerns about, among other things, harassment, prejudice, confusion of the issues, the witness’ safety, or interrogation that is repetitive or only marginally relevant.” Delaware v. Van Arsdall, 475 U.S. 673, 679, 106 S. Ct. 1431, 89 L. Ed. 2d 674 (1986). Thus, the con*71frontation right is “not absolute and is subject to reasonable limitation.” State v. Vitale, 197 Conn. 396, 401, 497 A.2d 956 (1985).
It is undisputed that a conviction in this case would have benefited the United States government in its forfeiture actions against the defendant’s property, because a conviction in a criminal case collaterally estops the defendant from disputing, in a federal forfeiture action, the facts that support the conviction. See United States v. Monkey, 725 F.2d 1007, 1010 (5th Cir. 1984); United States v. $31,697.59 Cash, 665 F.2d 903 (9th Cir. 1982); United States v. Land & Buildings Located at 420 Moon Hill Road, 721 F. Sup. 1, 3 (D. Mass. 1988), aff’d, 884 F.2d 41 (1st Cir. 1989). The question therefore is whether the benefit to the United States government is sufficiently linked to the testimony of Hoyt so that the constitutional right of confrontation required the trial court to permit the defendant to cross-examine Hoyt for bias arising from his status as an employee of the United States government. Put another way, was the degree of attenuation between Hoyt’s testimony and the potential gain to the United States government such that the confrontation clause was violated by the trial court’s preclusion of the inquiry? We conclude that no constitutional violation occurred here.
This case is different from State v. Santiago, supra, 224 Conn. 325, upon which the Appellate Court relied. In Santiago, the state’s key eyewitness to a homicide in Hartford had previously been employed by the Hartford police department as a patrolman, and he personally knew two of the detectives who had investigated the crime. Id., 330. At the trial, the defendant attempted to cross-examine the witness regarding his current relationship with the Hartford police department. The state objected and the trial court sustained the objection. Id. On appeal, we concluded that the trial court’s ruling *72had violated the defendant’s right to confrontation. We stated that “[i]t is always relevant to the issue of bias that a witness may have a relationship to the prosecuting authorities in a criminal case.” Id., 332. In the circumstances of that case, in which the witness was essential to the prosecution and his relationship to the prosecuting authorities was so close, we concluded that the defendant had the right to bring the evidence before the jury.10
In the circumstances of this case, however, the trial court did not violate the defendant’s right to confrontation by limiting cross-examination of Hoyt regarding the federal forfeiture actions. The same factors that we considered in Santiago, namely, the importance of the witness and the closeness of the relationship between the witness and the party interested in conviction, now lead us to the opposite conclusion. Hoyt was a minor witness who was not involved in arranging the drug sale or in the alleged entrapment. Hoyt testified on direct examination to background matters, such as the usual tactics employed in combatting drug trafficking, and to marketplace conditions relevant to determining whether the defendant had the intent to sell the marijuana. The trial court permitted the defendant unlimited cross-examination on these matters. Considering the amount and price of the transaction in this case, it cannot be said that Hoyt’s testimony was critical to the state’s proof on the issue of whether the defendant had the intent to sell. See, e.g., State v. Williams, 169 Conn. 322, 334, 363 A.2d 72 (1975) (quantity of narcotics is factor for jury to consider in determining intent to sell); State v. Jennings, 19 Conn. *73App. 265, 270, 562 A.2d 545 (1989). Furthermore, any connection between Hoyt and the potential gain to the United States government from the forfeiture actions was very remote. Thus, the Appellate Court incorrectly concluded that the ruling of the trial court had impaired the defendant’s constitutional rights.11
This conclusion is consistent with the holdings of other courts on the issue. Courts in other jurisdictions have concluded that the trial court has discretion, in a criminal trial, to bar testimony relating to collateral civil forfeiture actions. See, e.g., United States v. Caming, 968 F.2d 232 (2d Cir.), cert. denied, U.S. , 113 S. Ct. 416, 121 L. Ed. 2d 339 (1992); United States v. Stackpole, 811 F.2d 689 (1st Cir. 1987); Barnes v. United States, 614 A.2d 902 (D.C. App. 1992); Commonwealth v. Sendele, 18 Mass. App. 755, 470 N.E.2d 811 (1984), rev. denied, 393 Mass. 1106, 474 N.E.2d 182 (1985); Frierson v. State, 839 S.W.2d 841 (Tex. App. 1992).
This does not, however, end our inquiry. If the defendant has been permitted cross-examination sufficient to satisfy the sixth amendment, “restrictions on the scope of cross-examination are within the sound discretion of the trial judge . . ." State v. Gaynor, 182 Conn. 501, 508, 438 A.2d 749 (1980); State v. Lewis, supra, 220 Conn. 622. We therefore proceed to the question of whether the trial court abused its discretion.
It is apparent from this record that the trial court improperly failed to exercise its discretion. In the discretionary realm, it is improper for the trial court to *74fail to exercise its discretion. State v. Martin, 201 Conn. 74, 88, 513 A.2d 116 (1986). The trial court’s decision categorically prohibited all questioning on any forfeiture actions and was based on the mistaken belief that such testimony was categorically inadmissible. The trial court simply instructed the defendant not to refer to “other cases pending in federal court.”12 See footnote 8.
Ordinarily it is improper for the trial court to fail to exercise discretion if discretion is required. Nonetheless, we sustain the trial court’s ruling in this case because had the trial court exercised its discretion, it could only have concluded, based upon the record in this case, that the proffered testimony was inadmissible. The probative value of the testimony the defendant sought to elicit was extremely slight because the worth of the disputed property was so small relative to the budget of the United States government. The inference that Hoyt would be likely to color his testimony on the relatively undisputed facts to which he testified on direct examination, solely because his employer, the United States government, would thereby be enriched by the value of the property sought to be forfeited, is remote and attenuated. Moreover, there is no suggestion in this record that Hoyt would have gained personally in any way from a successful forfeiture action. See footnote 14. In addition, the disputed testimony could have led to unfair prejudice against the state arising from the jury’s sympathy upon learning that the defendant’s house was at stake.13 Finally, the testimony was likely to have distracted the *75jury from the issue in the case before it, and would likely have caused confusion and wasted time, particularly if the defendant’s questions caused a lengthy dispute over the merits and consequences of the forfeiture claims.
Thus, we disagree with the Appellate Court’s conclusion that the trial court violated the defendant’s constitutional rights by precluding her inquiry into the civil forfeiture cases. In sum, although the trial court failed to exercise its discretion, the record makes clear that, had it done so, it could have come to only one conclusion: the questions that the defendant sought to ask were too attenuated, and would have led too easily into confusing and collateral issues, to form the foundation of a legitimate inquiry into the credibility of the witness.14 Thus, on the basis of the record in this case, we disapprove of the instruction of the Appellate Court to the trial court on this issue.
Nonetheless, because this issue was not the dispositive issue in the Appellate Court, and because the dis-*76positive issue is not before us in this appeal, our conclusion on this matter is not grounds for reversal of the ultimate judgment of the Appellate Court. We turn next, therefore, to the claims raised by the defendant pursuant to Practice Book § 4140.
II
The defendant first claims that the trial court improperly denied her motion to dismiss based on choice of law. Specifically, she contends that because the police investigative activities in this case were conducted primarily in Florida, the law of that state governing police investigations should apply. She further contends that Florida employs an “objective test” of entrapment that conceives of the entrapment defense as a means of regulating police conduct, and argues that the police conduct in this case violated the Florida law of entrapment, which, under Florida procedural law, would have resulted in a dismissal of the charges against her. She concludes, therefore, that the charges against her in Connecticut should be dismissed. We disagree.
The Appellate Court upheld the trial court’s denial of the defendant’s motion to dismiss. The Appellate Court first noted that the defendant did not challenge Connecticut’s jurisdiction over the case, and that Connecticut was, in fact, the proper forum. The Appellate Court concluded that this fact “leads inescapably to the application of this state’s criminal code.” State v. Lee, supra, 30 Conn. App. 476. Accordingly, the Appellate Court concluded that the trial court had properly denied the defendant’s motion to dismiss and applied the Connecticut law of entrapment. We agree with the Appellate Court.
First, our jurisprudence regarding the dismissal of criminal charges that are preceded by an illegal arrest of the defendant is well settled. “Where the fairness of a subsequent conviction has not been impaired by *77an illegal arrest, neither the federal nor the Connecticut constitution requires dismissal of the charges or a voiding of the resulting conviction.” State v. Fleming, 198 Conn. 255, 263, 502 A.2d 886, cert. denied, 475 U.S. 1143, 106 S. Ct. 1797, 90 L. Ed. 2d 342 (1986); State v. Miller, 227 Conn. 363, 370, 630 A.2d 1315 (1993). The defendant has offered no reason why a different rule should apply where the purportedly illegal police conduct involved prearrest investigative activity by out-of-state officers.
Furthermore, even if we were to conclude that Fleming does not control this case, it is undeniable that Connecticut has jurisdiction over this offense. “[I]t is well established that jurisdiction over a criminal offense is determined by the place where the crime was committed.” A. Spinella, Connecticut Criminal Procedure (1985) § 3 (A), p. 18. “The extent of a sovereignty’s jurisdiction to enforce its civil and criminal laws has long been viewed as being coterminous with its territory.” State v. Stevens, 224 Conn. 730, 737, 620 A.2d 789 (1993), citing Pennoyer v. Neff, 95 U.S. 714, 722, 24 L. Ed. 565 (1878). The attempted sale of drugs for which the defendant was convicted occurred entirely within Connecticut. Moreover, the defendant is a resident of Connecticut who remained within Connecticut at all times during the investigative phase of the case, even though Detective Losey telephoned her from Florida.
As the Appellate Court correctly noted, a conclusion that Connecticut has jurisdiction over the offense leads directly to the application of the Connecticut penal code. Moreover, the Connecticut penal code is well equipped to handle this case. Its provisions reach the defendant’s alleged misconduct, as well as her chosen defense. We decline to apply the law of another jurisdiction merely because a portion of the police investí*78gation occurred there.15 Thus, the Appellate Court properly declined to apply Florida law to the defendant’s motion to dismiss.
Ill
The defendant finally claims that the Appellate Court improperly failed to recognize a defense of “objective” entrapment under Connecticut law, in addition to the statutory defense of “subjective” entrapment. We disagree, and affirm the Appellate Court’s conclusion on this claim.
The subjective test of entrapment focuses on the disposition of the defendant to commit the crime of which he or she is accused. “Government agents may not originate a criminal design, implant in an innocent person’s mind the disposition to commit a criminal act, and then *79induce commission of the crime so that the Government may prosecute. . . . Where the Government has induced an individual to break the law and the defense of entrapment is at issue . . . the prosecution must prove beyond a reasonable doubt that the defendant was disposed to commit the criminal act prior to first being approached by Government agents.” (Citations omitted.) Jacobson v. United States, U.S. ,112 S. Ct. 1535, 1540, 118 L. Ed. 2d 174 (1992). Thus, the subjective defense of entrapment succeeds only if the government, not the accused, is the source of the criminal design. The subjective defense fails if the accused is previously disposed to commit the crime, and the government merely facilitates or assists in the criminal scheme. Consequently, the subjective defense focuses attention on the disposition of the accused. “[I]f the defendant seeks acquittal by reason of entrapment he cannot complain of an appropriate and searching inquiry into his own conduct and predisposition as bearing upon that issue.” Sorrells v. United States, 287 U.S. 435, 451, 53 S. Ct. 210, 77 L. Ed. 413 (1932).
The majority of states have adopted the subjective standard for the entrapment defense, either by statute or case law. 1W. LaFave & J. Israel, Criminal Procedure (1984) § 5.2, p. 416; see, e.g., Ruggs v. State, 601 So. 2d 508 (Ala. Crim. App. 1992); State v. Williams, 464 So. 2d 1058 (La. App.), cert. denied, 468 So. 2d 571 (La. 1985); State v. McCrillis, 376 A.2d 95 (Me. 1977); State v. Doran, 5 Ohio St. 3d 187, 449 N.E.2d 1295 (1983); State v. Saternus, 127 Wis. 2d 460, 381 N.W.2d 290 (1986); Rivera v. State, 846 P.2d 1 (Wyo. 1993). Furthermore, the United States Supreme Court has adopted the subjective standard for the federal courts. See, e.g., Jacobson v. United States, supra, 112 S. Ct. 1535; Hampton v. United States, 425 U.S. 484, 96 S. Ct. 1646, 48 L. Ed. 2d 113 (1976); United States v. Russell, 411 U.S. 423, 93 S. Ct. 1637, 36 L. *80Ed. 2d 366 (1973); Sherman v. United States, 356 U.S. 369, 78 S. Ct. 819, 2 L. Ed. 2d 848 (1958); Sorrells v. United States, supra, 287 U.S. 435.
The alternative test, adopted by some states,16 is the objective test. Under this standard, entrapment exists if the government conduct was such that a reasonable person would have been induced to commit the crime. This standard necessarily focuses attention on the conduct of the government. “The conduct with which the defense of entrapment is concerned is the manufacturing of crime by law enforcement officials and their agents. . . . For the Government cannot be permitted to instigate the commission of a criminal offense in order to prosecute someone for committing it.” (Citation omitted; emphasis in original; internal quotation marks omitted.) United States v. Russell, supra, 411 U.S. 439 (Stewart, J., dissenting). “The crucial question . . . is whether the police conduct revealed in the particular case falls below standards, to which common feelings respond, for the proper use of governmental power.” Sherman v. United States, supra, 356 U.S. 382 (Frankfurter, J., concurring). Under an objective standard, the disposition of the accused to commit the crime is irrelevant. “To say that such conduct by an official of government is condoned and rendered innocuous by the fact that the defendant had a bad reputation or had previously transgressed is wholly to disregard the reason for refusing the processes of the court to consummate an abhorrent transaction.” Sorrells v. United States, supra, 287 U.S. 459 (Roberts, J., concurring).
*81The Connecticut legislature has chosen to adopt the subjective defense of entrapment. General Statutes § 53a-15 provides: “In any prosecution for an offense, it shall be a defense that the defendant engaged in the proscribed conduct because he was induced to do so by a public servant, or by a person acting in cooperation with a public servant, for the purpose of institution of criminal prosecution against the defendant, and that the defendant did not contemplate and would not otherwise have engaged in such conduct.” See footnote 4.
This statute codifies prior Connecticut case law, particularly State v. Marquardt, 139 Conn. 1, 89 A.2d 219 (1952), and State v. Avery, 152 Conn. 582, 211 A.2d 165 (1965). Commission to Revise the Criminal Statutes, Penal Code Comments, Connecticut General Statutes (1971), comment to § 53a-15. Marquardt was our first occasion to apply a defense of entrapment in a criminal case, and the standard we employed was subjective: “[I]f the criminal intent or the willing disposition to commit the crime originates in the mind of the accused and the criminal offense is completed, the fact that the opportunity is furnished or the accused is aided in the commission of the crime in order to secure the evidence necessary to prosecute him for it constitutes no defense. On the other hand, if the evil intent and the criminal design originate in the mind of the government agent and the accused is lured into the commission of the offense charged in order to prosecute him for it, when he would not have committed an offense of that general character except for the urging of the agent, no conviction may be had.” State v. Marquardt, supra, 5. Since its codification, § 53a-15 has consistently been interpreted to impose a subjective standard. See State v. Hawkins, 173 Conn. 431, 378 A.2d 534 (1977), habeas corpus granted on other grounds, 617 F. Sup. 932, rev’d, 806 F.2d 39 (2d Cir. 1986), cert. denied, 481 U.S. 1020, 107 S. Ct. 1903, 95 L. Ed. 2d 509 (1987); State *82v. McNally, 173 Conn. 197, 377 A.2d 286 (1977); State v. Marino, 23 Conn. App. 392, 580 A.2d 990, cert. denied, 216 Conn. 818, 580 A.2d 63 (1990).
As the subjective entrapment doctrine has been applied in Connecticut, the defendant has the initial responsibility to present sufficient evidence that the state induced him or her to commit the offense charged. State v. Hawkins, supra, 173 Conn. 436. Once that burden has been met, however, the burden shifts to the state to prove beyond a reasonable doubt that the defendant was predisposed to commit the offense. State v. McNally, supra, 173 Conn. 202.
The defendant now advocates adoption of a two-tiered approach to entrapment, modeled after the law of New Mexico. See, e.g., Baca v. State, 106 N.M. 338, 742 P.2d 1043 (1987). The defendant proposes that the defense of entrapment be expanded to include cases in which the defendant was not predisposed to commit the crime or the police conduct exceeded the bounds of proper investigation. Thus, the defendant seeks to add a judicially created defense of objective entrapment to the statutory defense of subjective entrapment. Specifically, she proposes that, if the defense has been properly raised, the trial court should first evaluate the investigative actions of the police, and if they do not satisfy proper standards, dismiss the case. If this hurdle is passed, she proposes that the question should then be submitted to the jury with an instruction on subjective entrapment. The defendant contends that the saving clause of General Statutes § 53a-417 and the court’s inherent power to protect its own processes provide authority for judicial adoption of the proposed defense.18
*83We decline the defendant’s invitation so to amend our penal code. Although the defendant is correct that § 53a-4 permits us to recognize principles of criminal liability and defenses in addition to those created by statute; State v. Walton, 227 Conn. 32, 45, 630 A.2d 990 (1993); we are not free to fashion a defense that would be inconsistent with a provision of the code. Section 53a-4 specifically provides that such a supplemental defense must “not [be] inconsistent with . . . provisions [of the penal code].” See footnote 17.
Adoption of an objective standard of entrapment would substantially abrogate the present provision of our penal code. Section 53a-15 specifically centers the defense around the disposition of the defendant rather than the conduct of the police. Under the statute, it is a defense that the defendant “was induced to [engage in proscribed conduct] by a public servant . . . and that the defendant did not contemplate and would not otherwise have engaged in such conduct.” General Statutes § 53a-15. Under an objective test of entrapment, the defendant’s disposition would become irrelevant. A person who was predisposed to commit the charged offense, and might have committed it regardless of the contribution of the police, would be entitled to acquit*84tal solely because of police practices. This result plainly contravenes the intent of the statute, which provides that a defendant is entitled to an entrapment defense only if he or she would not otherwise have contemplated or engaged in the proscribed conduct.
The defendant’s suggestion to bifurcate the defense into two portions, an objective test applied by the judge and a subjective test applied by the jury, does not change this result.19 The possibility that a defendant predisposed to commit a crime may be acquitted of that crime by the objective portion of the defense makes the proposal inconsistent with the statutory defense.
The judgment is affirmed.
In this opinion Peters, C. J., and Norcott, J., concurred.

 General Statutes § 21a-278 provides in pertinent part: “penalty for ILLEGAL MANUFACTURE, DISTRIBUTION, SALE, PRESCRIPTION OR ADMINISTRATION BY NON-DRUG-DEPENDENT PERSON. . . .
“(b) Any person who manufactures, distributes, sells, prescribes, dispenses, compounds, transports with the intent to sell or dispense, possesses with the intent to sell or dispense, offers, gives or administers to another person any narcotic substance, hallucinogenic substance other than marijuana, amphetamine-type substance, or one kilogram or more of a cannabis-type substance except as authorized in this chapter, and who is not at the time of such action a drug-dependent person, for a first offense shall be imprisoned not less than five years nor more than twenty years; and for each subsequent offense shall be imprisoned not less than ten years nor more than twenty-five years. The execution of the mandatory minimum sentence imposed by the provisions of this subsection shall not be suspended except the court may suspend the execution of such mandatory minimum sentence if at the time of the commission of the offense (1) such person was under the age of eighteen years or, (2) such person’s mental capacity was significantly impaired but not so impaired as to constitute a defense to prosecution.”
General Statutes § 53a-49 provides in pertinent part: “criminal attempt: sufficiency OF conduct . . . . (a) A person is guilty of an attempt to commit a crime if, acting with the kind of mental state required for commission of the crime, he . . . (2) intentionally does or omits to do anything which, under the circumstances as he believes them to be, is an act or omission constituting a substantial step in a course of conduct planned to culminate in his commission of the crime.”


 The precise question certified was: “Whether the Appellate Court correctly held that the trial court improperly precluded inquiry into the potential bias of the state’s expert witness.” State v. Lee, 225 Conn. 923, 625 A.2d 824 (1993).


 Practice Book § 4140 provides in pertinent part: “papers to BE FILED BY APPELLANT AND APPELLEE
“(a) Upon the granting of certification, the appellee may present for review alternative grounds upon which the judgment may be affirmed provided those grounds were raised and briefed in the appellate court. Any party to the appeal may also present for review adverse rulings or decisions which should be considered on the appeal in the event of a new trial, provided that such party has raised such claims in the appellate court.”


 General Statutes § 53a-15 provides: “entrapment as defense. In any prosecution for an offense, it shall be a defense that the defendant engaged in the proscribed conduct because he was induced to do so by a public servant, or by a person acting in cooperation with a public servant, for the purpose of institution of criminal prosecution against the defendant, and that the defendant did not contemplate and would not otherwise have engaged in such conduct.”


 Accord State v. Richardson, 204 Conn. 654, 657-59, 529 A.2d 1236 (1987); State v. McDaniel, 176 Conn. 131, 133, 405 A.2d 68 (1978).


 The Appellate Court reviewed a total of seven issues. First, the Appellate Court upheld the trial court’s denial of the defendant’s motion to dismiss, based upon the trial court’s determination to apply Connecticut rather than Florida law to the police investigative activity. The Appellate Court *66then reviewed six additional issues that would likely arise on retrial, namely: (1) whether the trial court had properly refused to recognize a defense of objective entrapment; (2) whether the trial court had improperly restricted cross-examination of the state’s expert witness; (3) whether the trial court had abused its discretion by admitting evidence concerning firearms that the police had seized at the defendant’s residence; (4) whether the trial court had abused its discretion in excluding evidence regarding the dismissal of other criminal charges against the defendant; (5) whether the trial court had abused its discretion by refusing to permit the defendant to question prospective jurors about their attitudes toward undercover law enforcement; and (6) whether the trial court had abused its discretion by refusing to permit the defendant to question prospective jurors about their attitudes toward entrapment.
The Appellate Court ruled in the defendant’s favor on the second and sixth additional issues; State v. Lee, supra, 30 Conn. App. 485, 490; and the state petitioned for certification to appeal both issues. We granted the state’s petition limited to the second issue. State v. Lee, 225 Conn. 923, 625 A.2d 824 (1993). The defendant did not petition for certification to appeal. After the state's petition was granted, however, the defendant sought pursuant to Practice Book § 4140; see footnote 3; to add to the appeal the question of dismissal under Florida law, and the question of objective entrapment. Although it is unusual for questions to come before us in this manner, we permitted it in the circumstances of this case. Because the question we certified, namely, the scope of cross-examination of the state’s expert witness, is not the question upon which the Appellate Court based its judgment, namely, nondisclosure of the informant information, the Appellate Court’s judgment to reverse the judgment of conviction and to remand the case for a new trial could not be affected by our grant of certification. It is more efficient, however, to settle in the current appeal the defendant’s questions that will likely arise on the remand.


 The United States government sought forfeiture of the defendant’s home, vehicle and $40,000. See United States v. One Parcel of Property Located at 288 Buttertown Road, Montville, United States District Court, Docket No. 290CV804 (D. Conn. Jan. 23,1992); United States v. One Household Finance Company Check in the Amount of $40,000 Payable to Anna Lee, United States District Court, Docket No. 390MC110 (D. Conn., stipulation for compromise settlement Jan. 15,1992); United States v. One 1988 Cadillac Eldorado, United States District Court, Docket No. 290CV00988 (D. Conn. Dec. 30, 1991).


 The defendant began Hoyt’s cross-examination with questions that confirmed that Hoyt was an employee of the United States government. The following colloquy then ensued:
“[Defense Counsel]: That’s the same United States that’s going to take away Anna Lee’s house if—
“[The State]: Objection, Your Honor.
“The Court: Sustained. Ladies and gentlemen of the jury, I’ll ask you to be excused. . . . Now, first I’m going to ask that the monitor prepare a transcript of the days activities for the appropriate authorities to review. Counsel like to be heard with regard to your objection?
“[The State]: Your Honor, I think it’s highly prejudicial. It’s going well beyond the scope of cross-examination—the direct examination, Your Honor. I think it may even lay the grounds for a mistrial, at this point, Your Honor.
“[Defense Counsel]: May it please the Court. This goes directly to this witness’ bias and motive to testify. His employer is the United States of *68America. His employer stands to gain by the outcome of this court decision. E this defendant is found guilty in this court decision, the United States will use this—this guilty verdict in order to—as a matter of res judicata. Your Honor isn’t aware of the background, let me set it forth. There are pending, right now, in Federal Court three cases, Your Honor. One involves the forfeit of $40,000. One involves the forfeiture of Anna Lee’s house, and one involves the forfeiture of Anna Lee’s vehicle, ff those vehicles are forfeited, Your Honor—I’m sorry, E those things are forfeited—E those res are forfeited, the profits from those res will go directly to the treasury of the United States who, we know, is David Hoyt’s employer. David Hoyt, as an employee of the United States, I think, and knowing Agent Hoyt’s reputation I’m sure this is true, is a loyal employee of the United States. His employer stands to gain by the outcome of this case.
“This is a classic cross-examination with respect to the bias of the witness to testify. So there’s absolutely nothing different about it or nothing strange about it. It doesn’t contravene any of the Court’s instructions to me. It has nothing to do with the sentence in this case or the sentencing of Anna Lee. It has to do with this witness’ bias.
“It seems to me, Your Honor, that that’s so clear. That Your Honor’s suggestion that my cross-examination should be sent to the appropriate authorities is a, kind of, judicial threatening of my defense of this witness. And I wish Your Honor would, having heard this argument, indicate that there was nothing improper about the argument; overrule the objection and not make me have to try the rest of this case terrified that I’m going to be disciplined by some judicial body.
“The Court: Well, I’m not going to overrule the objection. I’m going to sustain the objection. And I am going to require counsel to conform to the rules of the court, which have existed for a long period of time, including whatever enforcement procedures those rules contain. I’ll instruct the defense attorney not to refer before the jury, to the matters having to do with the possible outcome in other cases pending in federal court. As you know, the jury is to determine whether the defendant is guilty or not guilty of the charges, which have been brought in this case, based upon the evidence presented here by the State and the defense E the defense determines to present any evidence. And having ruled on the matter, I’ll ask the sheriff to bring the jury back.” The defendant took an exception.


 The confrontation clause of the sixth amendment to the United States constitution, applicable to the states through the due process clause of the *69fourteenth amendment, provides: “In all criminal prosecutions, the accused shall enjoy the right... to be confronted with the witnesses against him


 In State v. Francis, 228 Conn. 118, 126 n.6, 635 A.2d 762 (1993), we subsequently explained our holding in State v. Santiago, supra, 224 Conn. 325, as resting on “[t]wo facts, taken together”: (1) that the witness in question was a “key witness for the state”; and (2) that “the witness may have had a relationship with the prosecuting authorities in the criminal case.”


 This case is also different from State v. Milum, 197 Conn. 602, 500 A.2d 555 (1985), in which we held that a defendant in a criminal case may, as a matter of right, demonstrate the bias of a complaining witness by introducing evidence of a civil action brought by the complaining witness against the defendant, if the civil action is based on the same underlying activity. The potential for bias if a complaining witness stands to gain from a personal lawsuit against the defendant is much greater than in the present case.


 The state contends that this error was harmless because it did not affect the verdict. We need not discuss the harmfulness of the error, however, because the Appellate Court’s reversal and remand was based on an entirely different issue.


 The attempt to elicit such sympathy is apparent from the phrasing of the defendant’s question: “That’s the same United States that’s going to take away Anna Lee’s house . . . .” See footnote 8.


 Wc emphasize that our conclusion, namely, that the trial court could only have concluded that the proffered testimony was inadmissible, is based upon this record. In her cross-examination of Hoyt, the defendant sought only to ask the single question to which the state objected; see footnote 8; and similar questions regarding the forfeiture of the defendant’s cash and motor vehicle. In her brief in this court, furthermore, the defendant represents that the only additional question she would have asked was whether Hoyt was the supervising agent in the forfeiture cases. On the basis of this record, therefore, we conclude that the trial court’s ruling was correct, despite the court’s failure to exercise its discretion.
We do not, however, decide the question of the exercise of the trial court’s discretion in a case, or in this case on the retrial, in which the defendant makes a preliminary showing sufficient for a rational inference that a witness such as Hoyt hoped to curry favor and enhance his employment opportunities by giving testimony that would advance his employer’s interest in forfeiture of the defendant’s property. In such a case, there would be enough to invoke the trial court’s discretion either to permit or to exclude the particular questions asked, balancing the probative value of the anticipated testimony against any countervailing factors. We leave the determination of such an issue to the discretion of the trial court.


 We recognize that in State v. Stevens, supra, 224 Conn. 739, we suggested a need to balance the legitimate interests of adjoining states in determining whether an extraterritorial police investigation implicates protections normally associated with the territorial concepts of jurisdiction. Stevens, however, dealt with the suppression of evidence seized by a Connecticut police officer acting in Rhode Island. There is no allegation in this case that the police officers exceeded the territorial bounds of their authority, nor does this case concern the admission or suppression of evidence.
Similarly, the cases that the defendant urges upon us, in which the courts have purportedly evaluated police conduct under the law of the jurisdiction where the conduct occurred, relate to the admission or suppression of evidence. See, e.g., Dickerson v. State, 43 Ala. App. 694, 200 So. 2d 487, cert. denied, 389 U.S. 994, 88 S. Ct. 496, 19 L. Ed. 2d 489 (1967); People v. Blair, 25 Cal. 3d 640, 602 P.2d 738, 159 Cal. Rptr. 818 (1979); State v. Cooper, 223 Kan. 175, 573 P.2d 1006 (1977); State v. Coleman, 177 Mont. 1, 579 P.2d 732 (1978), cert. denied, 446 U.S. 970, 100 S. Ct. 2952, 64 L. Ed. 2d 831 (1980); State v. Minter, 116 N.J. 269, 561 A.2d 570 (1989); Menefee v. State, 640 P.2d 1381 (Okla. Crim. 1982); State v. Rector, 82 Or. App. 466, 729 P.2d 1 (1986), rev. denied, 302 Or. 614, 733 P.2d 449 (1987); Jones v. Commonwealth, 228 Va. 427, 323 S.E.2d 554 (1984), cert. denied, 472 U.S. 1012, 105 S. Ct. 2713, 86 L. Ed. 2d 728 (1985); State v. Kennedy, 134 Wis. 2d 308, 396 N.W.2d 765 (1986); Six Feathers v. State, 611 P.2d 857 (Wyo. 1980). Unlike the defendant’s claim in this case, these cases do not involve the requirement that a prosecution over which one state has jurisdiction be dismissed, based upon out-of-state investigative activities of officers in the other state.


 See, e.g., Grossman v. State, 457 P.2d 226 (Alaska 1969); People v. Barraza, 23 Cal. 3d 675, 591 P.2d 947, 153 Cal. Rptr. 459 (1979); State v. Anderson, 58 Haw. 479, 572 P.2d 159 (1977); State v. Cooper, 248 N.W.2d 908 (Iowa 1976); People v. Jamieson, 436 Mich. 61, 461 N.W.2d 884 (1990); Baca v. State, 106 N.M. 338, 742 P.2d 1043 (1987); State v. Pfister, 264 N.W.2d 694 (N.D. 1978); Commonwealth v. Jones, 242 Pa. Super. 303, 363 A.2d 1281 (1976); State v. Knight, 159 W. Va. 924, 230 S.E.2d 732 (1976).


 General Statutes § 53a-4 provides: “saving clause. The provisions of this chapter shall not be construed as precluding any court from recognizing other principles of criminal liability or other defenses not inconsistent with such provisions.”


 The defendant also claims that the due process clause of the Connecticut constitution provides the requisite authority. She has not, however, pro*83vided any state constitutional analysis. In the absence of such analysis, we decline to undertake a state constitutional inquiry. State v. Joly, 219 Conn. 234, 258 n.16, 593 A.2d 96 (1991).
In this connection, unfounded in the record is the dissent’s assertion that the reason that the defendant did not raise, in this court, the claim of entrapment as a matter of law under General Statutes § 53a-15 is “probably because the trial court refused to allow her the opportunity to fully develop the defense of entrapment.” See Berdon, J., dissenting, footnote 6. One searches the defendant’s briefs in vain for either the claim of entrapment as a matter of law under § 53a-15 or a hint of a suggestion that the motivation attributed to the defendant by the dissent has any basis in fact.


 The dissent’s insistence that a court applied defense of objective entrapment, in addition to and procedurally antecedent to a jury applied defense of subjective entrapment, is necessary to protect our judicial processes overlooks the fact that this defendant, both in this trial and on the retrial, has been and will be permitted to subject her evidence of entrapment to the fact-finding processes of the jury. In this trial, her defense of entrapment, based upon the evidence she was permitted to present, would have—if believed by the jury, or even if credited enough to raise a reasonable doubt as to her guilt—resulted in her acquittal, because it would have established at the least a reasonable doubt based upon the statutory subjective defense of entrapment. Indeed, such a conclusion is implicit in the fact that the trial court submitted the statutory defense to the jury, and the state does not claim that the evidence should not have been so submitted.
Upon the retrial, the defendant will be permitted to bolster her evidence by any evidence, favorable to her defense of entrapment, that she can elicit from Buckley, the government informant. If the second jury believes the defendant’s evidence, or if that evidence raises in the jury’s collective mind a reasonable doubt about her guilt, it will be required to acquit her.
Thus, the dissent’s approach, besides adding a defense that is inconsistent with General Statutes § 53a-15, would, in this case, substitute the court for the jury as fact finder regarding not only the conduct of the state, but also the predisposition of the defendant. We are persuaded that General Statutes §§ 53a-4 and 53a-15 preclude such a result, and we are, therefore, also unpersuaded that such a result would be an appropriate exercise of our supervisory authority.